             Case 2:21-cr-00007-MCE Document 117 Filed 03/04/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                             FILED
   Sacramento, CA 95814                                                  Mar 04, 2021
 4 Telephone: (916) 554-2700                                          CLERK, U.S. DISTRICT COURT
   Facsimile: (916) 554-2900                                        EASTERN DISTRICT OF CALIFORNIA
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:21-CR-0007-MCE

12                               Plaintiff,
                                                      ORDER TO FILE REDACTED COPY OF
13                         v.                         INDICTMENT

14   JAVIER HERNANDEZ,

15                               Defendant.

16

17

18         The government’s motion to unseal portions of the indictment and keep any reference to the

19 other defendants sealed, and to file a redacted copy of the sealed indictment is GRANTED.

20
21   Dated: ____________________
             March 4, 2021
22

23

24

25

26

27

28


      ORDER TO FILE REDACTED COPY OF INDICTMENT
